      Case 2:20-cv-01389-SMB Document 27 Filed 03/29/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Earl L McClure,                                    No. CV-20-01389-PHX-SMB
10                  Plaintiff,                          ORDER
11   v.
12   State Farm Life Insurance Company,
13                  Defendant.
14
15          Pending before the Court is Plaintiff’s Motion for Clarification of the Case
16   Management Order (Doc. 17). There has been a response and reply filed and the Court
17   now rules. Plaintiff asks for clarification of two issues from the Case Management Order:
18   1) Discovery limitations and 2) briefing schedule for class certification. Although the
19   parties agreed on no limitations on discovery, except those imposed by the Federal Rules
20   of Civil Procedure, the Court disagrees and did intend to impose limitations. However, the
21   Court does not recall discussing that Plaintiff had already served 49 requests for production
22   or the impact the extension of time granted to Defendant to respond would have on the
23   discovery. If Plaintiff were to seek leave to serve additional requests based on discovery
24   in parallel cases and the parties’ agreement, it would likely be granted. Therefore, in the
25   interest of judicial economy, the case management order will be modified to allow 49
26   requests for production of documents. In addition, the failure to include a briefing schedule
27   for class certification was an oversight and will be so ordered.
28          IT IS ORDERED granting the Motion for Clarification and modifying the Case
      Case 2:20-cv-01389-SMB Document 27 Filed 03/29/21 Page 2 of 2



 1   Management Order to reflect a limit of 49 requests for production of documents to include
 2   the following briefing schedule for class certification:
 3      • September 10, 2021: Deadline for Plaintiff to file motion for class certification,
 4          including class certification expert disclosure(s), if any.
 5      • October 22, 2021: Deadline for Defendant to file response brief to motion for class
 6          certification, including class certification expert disclosure(s), if any.
 7      • November 5, 2021: Deadline for Plaintiff to file reply brief, including rebuttal class
 8          certification expert disclosure(s), if any.
 9          Dated this 29th day of March, 2021.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
